Opinion filed September 27, 2018




                                      In The


        Eleventh Court of Appeals
                                    __________

                              No. 11-18-00238-CR
                                    __________

                  TIMOTHY PATRICK LEE, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 106th District Court
                            Gaines County, Texas
                        Trial Court Cause No. 17-4721


                     MEMORANDUM OPINION
      Timothy Patrick Lee has filed a pro se notice of appeal related to his motion
for an appeal bond and transfer to county jail and his motion for recusal of the trial
judge. We dismiss the appeal.
      The clerk of this court wrote Appellant on September 12, 2018, and informed
him that it did not appear that the trial court had entered a final, appealable order.
We requested that Appellant respond and show grounds to continue this appeal.
Appellant filed a response in which he asserts that this appeal “is taken from the
denial of an appeal bond,” that the trial court “is required to consider” him for bail
pending appeal,1 and that he “should be able to address the denial in the judge’s
recusal” along with the appeal-bond matter.
        An appellate court has jurisdiction to consider an appeal by a criminal
defendant from a final judgment of conviction or as otherwise authorized by law.
Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008). An appeal from
an order denying an appeal bond is generally authorized. See TEX. CODE CRIM.
PROC. ANN. art. 44.04(g) (West 2018). However, no such order currently exists in
this case. According to the district clerk, the trial court has not entered any order
with respect to Appellant’s motions. Appellant suggests that his motion for an
appeal bond was “deemed denied by process of law.” Appellant cites no authority
for his suggestion, and we are unaware of any. Because the trial court has not entered
an order from which Appellant may perfect an appeal, we dismiss this appeal. See
Jarvis v. State, No. 02-15-00410-CR, 2016 WL 741972, at *1 (Tex. App.—Fort
Worth Feb. 25, 2016, no pet.) (mem. op., not designated for publication) (dismissing
appeal for want of jurisdiction where trial court had not entered written order
regarding request for appeal bond).
        This appeal is dismissed for want of jurisdiction.


                                                                   PER CURIAM
September 27, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Willson, J., and Wright, S.C.J.2

Willson, J., not participating.

        1
          We note that Appellant’s appeal from his conviction in the underlying cause is currently pending
in this court in Cause No. 11-18-00089-CR.
        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2